DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S COMMENT
The Office Action mailed on 07/22/2021 has been withdraw.
In response to missing one claim rejection regarding the last Office action, the following corrective action is taken.
The period for reply of 3 MONTHS set in said Office Action is restarted to begin with the mailing date of this letter.
Copies of the following reference(s) not previously supplied are enclosed: A Notice of References Cited, Form PTO-892.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “combinations in the 1CnM (n=1, 2, 3, 4,…) configuration are formed with at least two groups”, on line 2 of claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is indefinite because of the recitation “wherein the rotating machine drive system has a 1C1M configuration in which one of the inverter devices and one of the rotating machines are driven in combination” (emphasis added) is unclear.  For example, there are only a single rotating machine and a single inverter (lines 2-5) recited in the base Claim 15 recites.  Therefore, it cannot be determined what is being claimed here.  Appropriate correction and/or clarification is required.
Furthermore, Claim 25 is rejected due to its dependency on the base claim 23.
Claim 24 is indefinite because of the recitation “wherein the rotating machine drive system has a 1CnM (n=2, 3, 4, ...) configuration in which one of the inverter devices and at least two of the rotating machines are driven in combination” (emphasis added) is unclear.  For example, there are only a single 
Claim 25 is indefinite because of the recitation “wherein combinations in the 1CnM (n=1, 2, 3, ..) configuration are formed with at least two groups” (emphasis added) is unclear.  For example, there are only a single rotating machine and a single inverter (lines 2-5) recited in the base Claim 15 recites.  Therefore, it cannot be determined what is being claimed here.  Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-18, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (JP 2010-200439 A).
For claim 15, Watanabe discloses a rotating machine drive system (Fig. 4 of Watanabe discloses a rotating machine drive system – see Watanabe, Fig. 4, paragraph [0001]) comprising: 
a rotating machine that includes a plurality of windings (Fig. 4 of Watanabe discloses a rotating machine 26 that includes a plurality of windings 27-28 – see Watanabe, Fig. 4, paragraph [0004]);

an inverter device (Figs. 1 and 4 of Watanabe discloses an inverter circuit 1/32, a winding switching device 4/34 and a control device 2/35 which altogether constitute an inverter device 1, 4,2/32, 34,35 – see Watanabe, Fig. 4, paragraphs [0005] and [0023], lines 1-2) that includes:
an inverter circuit that converts DC power from a DC power supply into AC power (Fig. 4 of Watanabe discloses an inverter circuit 32 that converts DC power from a DC power supply (not shown) into AC power for driving the motor 26 – see Watanabe, Fig. 4, paragraphs [0005] and [0007]); and
a control device that controls power conversion being performed by the inverter circuit on a basis of the phase current detected by the phase current detecting circuit (Fig. 4 of Watanabe discloses a control device 35 that controls power conversion being performed by the inverter circuit 32 on a basis of the phase current detected by the phase current detecting circuit – see Watanabe, Fig. 4, paragraphs [0005]-[0006]), the inverter device operating the rotating machine at a variable speed (see Watanabe, Fig. 4, paragraph [0023], lines 1-2); and
a winding switching device that switches connections of the plurality of windings in accordance with a command from the control device (Fig. 4 of Watanabe discloses a winding switching device 34 that switches connections of the plurality of windings 27-28 in accordance with a command from the control device 35 – see Watanabe, Fig. 4, paragraph [0005]),
wherein, when a rotation zone of the rotating machine is to be changed, the control device stops a current supply from the inverter circuit to the rotating machine, and switches the rotation zone of the rotating machine from a low-speed rotation zone to a high-speed rotation zone, or from a high-speed rotation zone to a low-speed rotation zone, on condition that a line internal voltage induced by a field 
the control device controls a rotary frequency of the rotating machine, estimates the line internal voltage on a basis of the phase current detected by the phase current detecting circuit, and issues a command for switching connections of the plurality of windings to the winding switching device at the rotary frequency at which the estimated line internal voltage is lower than the DC voltage (see Watanabe, Fig. 4, paragraphs [0005]-[0006], [0033] and [0036]), and
when the line internal voltage is higher than the DC voltage either before or after the connection switching before the current supply from the inverter circuit to the rotating machine is stopped, the control device reduces the field magnetic flux of the rotating machine by reducing an excitation current command value to perform demagnetization control to make the line internal voltage lower than the DC voltage both before and after the connection switching (see Watanabe, Fig. 4, paragraphs [0007]-[0010] and [0019]).
For claim 16, Watanabe discloses the rotating machine drive system according to claim 15, wherein, while the line internal voltage after the demagnetization control is performed is maintained at a magnitude to be estimated on a basis of the phase current detected by the phase current detecting circuit, and after the connection switching is performed, the control device restarts the current supply from the inverter main circuit to the rotating machine on a basis of phase information obtained from the phase current detected by the phase current detecting circuit (see Watanabe, Fig. 4, paragraph [0005]-[0006]; [0025] and [0033]- [0035]).
For claim 17, Watanabe discloses the rotating machine drive system according to claim 15, wherein the line internal voltage after the control device performs the demagnetization control is zero when viewed from a value estimated by the control device on a basis of the phase current (see Watanabe, Fig. 4, paragraphs [0007]- [0010] and [0019]).
For claim 18, Watanabe discloses the rotating machine drive system according to claim 16, wherein
the control device has a plurality of control parameters indicating respective winding connection states before and after the connection switching (Fig. 4 of Watanabe discloses the control device 35 which has a plurality of control parameters (speed and torque…) indicating respective winding connection states before and after the connection switching by the winding switch device 34 – see Watanabe, Figs. 2 and 4, paragraphs [0006] and [0025]), and
during a period from the stop of the current supply till the restart of the current supply, the control device changes at least one of the plurality of control parameters from the control parameter before the connection switching to the control parameter after the connection switching (see Watanabe, Fig. 4, paragraph [0005]-[0006]; [0025] and [0033]- [0035]).
For claim 21, Watanabe discloses the rotating machine drive system according to claim 15, wherein the winding switching device is formed with a mechanical switch (Fig. 4 of Watanabe discloses the winding switching device 34 which is formed with a mechanical switch – see Watanabe, Fig. 4, paragraph [0005] and [0007], line 5).
For claim 23, as best understood, Watanabe discloses the rotating machine drive system according to claim 15, wherein the rotating machine drive system has a 1C1M configuration in which one of the inverter devices and one of the rotating machines are driven in combination (Fig. 4 of Watanabe discloses the rotating machine drive system has a 1C1M configuration in which one of the inverter devices (Fig. 4 of Watanabe discloses an inverter circuit 32, a winding switching device 34 and a control device 35 which altogether constitute an inverter device 32,34,35) and one of the rotating machines 26 are driven in combination – see Watanabe, Fig. 4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP 2010-200439 A).
For claim 25, Watanabe discloses all limitations as applied to claim 23 above. Watanabe discloses the rotating machine drive system, wherein combinations in the 1C1M configuration (see explanation in claim 23 above. Watanabe does not disclose combinations in the lCnM (n = 1, 2, 3,...) configuration are formed with at least two groups. However, combinations in the lCnM (n = 1, 2, 3,...) configuration formed with at least two groups are simply a duplication of the combination in the 1C1M comfiguration. Speak differently, the two groups is a duplication of the one group. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include combinations in the lCnM (n = 1, 2, 3,...) configuration formed with at least two groups into Watanabe’s rotating machine drive system for purpose of controlling switching states of motor control device successfully.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP 2010-200439 A) in view of Kume et al (hereinafter Kume, US 2014/0217946 A1).
For claim 19, Watanabe disclose all limitation as applied to claim 15 above. Watanabe does not disclose, when the rotation zone of the rotating machine is changed from the low-speed rotation zone to the high-speed rotation zone, the control device performs the connection switching in a voltage ratio region in which a terminal voltage Vm of the rotating machine satisfies a relationship with respect to a maximum voltage Vmax to be supplied from the inverter device, the relationship being such that 0.5 < Vm/Vmax or 0.5 = Vm/Vmax, and Vm/Vmax < 1 or Vm/Vmax = 1. However, Kume discloses, when the rotation zone of the rotating machine is changed from the low-speed rotation zone to the high-speed rotation zone, the control device performs the connection switching in a voltage ratio region in which a terminal voltage Vm of the rotating machine satisfies a relationship with respect to a maximum voltage Vmax to be supplied from the inverter device, the relationship being such that 0.5 < Vm/Vmax or 0.5 = Vm/Vmax, and Vm/Vmax < 1 or Vm/Vmax = 1 (see Kume, Fig. 5, paragraphs [0087]-[0091]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Watanabe to incorporate teaching of Kume for purpose of controlling speed of motor accurately.
For claim 20, Watanabe disclose all limitation as applied to claim 15 above. Watanabe does not disclose, when the rotation zone of the rotating machine is changed from the high-speed rotation zone to the low-speed rotation zone, the control device performs the connection switching in a voltage ratio region in which a terminal voltage Vm of the rotating machine satisfies a relationship with respect to a maximum voltage Vmax to be supplied from the inverter device, the relationship being such that 0 < Vm/Vmax or 0 = Vm/Vmax, and Vm/Vmax < 0.5 or Vm/Vmax = 0.5. However, Kume discloses, when the rotation zone of the rotating machine is changed from the high-speed rotation zone to the low-speed rotation zone, the control device performs the connection switching in a voltage ratio region in which a terminal voltage Vm of the rotating machine satisfies a relationship with respect to a maximum voltage Vmax to be supplied from the inverter device, the relationship being such that 0 < Vm/Vmax or 0 = .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP 2010-200439 A) in view of Hoemann (US 2008/0116839 A1).
For claim 22, Watanabe discloses all limitations as applied to claim 15 above. Watanabe disclose a washing machine including a rotating machine which is not an induction machine. However Hoemann discloses a washing machine including a rotating machine which is an induction machine (Fig. 5 of Hoemann discloses a washing machine 200 including a rotating machine 204 which is an induction machine 204 – see Hoemann, Fig. 5, paragraph [0001] and [0020], lines 1-8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Hoemann’s induction motor into Watanabe’s system for purpose of reducing cost due to the absence of brushes, commutators and slip rings and less maintenance.
Claim 24, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP 2010-200439 A) in view of Daigle et al. (hereinafter Daigle, US 2013/0082626 A1).
For claim 24, Watanabe discloses all limitations as applied to claim 15 above. Watanabe discloses the rotating machine drive system, wherein combinations in the 1C1M configuration (see explanation in claim 23 above. Watanabe does not disclose one of the inverter devices and at least two of the rotating machines are driven in combination. However, Daigle discloses one of the inverter devices and at least two of the rotating machines are driven in combination (Fig. 2 of Daigle discloses one of the inverter devices 32/34 and at least two of the rotating machines 42, 44/38, 40 are driven in combination – see Daigle, Fig. 2, paragraphs [0026], lines 12-19 and [0027]). Therefore, it would have been obvious to one .
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP 2010-200439 A) in view of Obry et al. (hereinafter Obry, US 2017/0229993 A1).
For claim 26, Watanabe discloses all limitations as applied to claim 15 above. Watanabe disclose discloses a rotating machine drive system which is silent being mounted in a vehicle. However, Obry discloses a vehicle on which a rotating machine drive system that drives a rotating machine is mounted, the vehicle comprising the rotating machine drive system according to claim 15 as the rotating machine drive system  (Fig. 2 of Obry discloses a vehicle (see Obry, paragraph [0049]) on which a rotating machine drive system that drives a rotating machine is mounted (Fig. 2 of Obry disclose an inverter circuit 22, a switching device including switches 54-64, and a controller 27 which altogether constitute an inverter device that drives a rotating machine (36, 38, 40) is mounted, the vehicle comprising the rotating machine drive system according to claim 15 as the rotating machine drive system – see Obry, Fig. 2, paragraphs [0025]-[0030]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Watanabe to incorporate teaching of Obry for purpose of controlling speed of a motor control system in vehicle accurately.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852.  The examiner can normally be reached on (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846